McDONALD, Presiding Judge.
The offense is possession of a narcotic drug, to-wit: marijuana; the punishment, 15 years confinement in the state penitentiary.
The record does not reflect that a sentence was imposed upon the appellant. A sentence is requisite to the appeal in ordinary felony cases and notice of appeal may be given either before or after sentence is pronounced. Art. 829, Vernon’s Ann.C.C.P., Gossett v. State, 162 Tex.Cr.R. 52, 282 S.W.2d 59; Marrero v. State, 164 Tex.Cr., R. 626, 302 S.W.2d 134.
For the reasons stated, this Court-is without jurisdiction to entertain the appeal. The appeal is dismissed.
APPELLANT’S MOTION TO REINSTATE APPEAL
BELCHER, Commissioner.
It appears from the supplemental transcript that sentence in this cause was pronounced upon the appellant while the appeal was pending in this court.
Until such time as the mandate of this court has been received disposing of the appeal, the trial court is without authority to pronounce sentence in this cause. Arts. 828, 772, C.C.P.; Le Bove v. State, 146 Tex.Cr.R. 157, 172 S.W.2d 342; Hughes v. State, 160 Tex.Cr.R. 114, 267 S.W.2d 836.
The motion to reinstate the appeal is overruled.
Opinion approved by the Court.